RI              l
       3Jn tbe mlniteb ~tates ~ourt of jfeberal ~!aims
                                       No. 15-1416C
                                 (Filed December 4, 2015)
                                NOT FOR PUBLICATION
                                                                      FILED
************************
                                                                    DEC - 4 2015
                                       *
DAVID MERRILL,                         *                           U.S. COURT OF
                                       *                          FEDERAL CLAIMS
                                       *
                   Plaintiff,          *
                                       *
             v.                        *
                                       *
THE UNITED STATES,                     *
                                       *
                   Defendant.          *
                                       *
************** * *********
                                        ORDER

       On November 30, 2015, one week from receipt of plaintiffs complaint, the
Clerk's office received a document from plaintiff, entitled "Motion for
Injunction/Refunding of Account." The document was not filed at that time, due to
plaintiffs, understandable, failure to comply with several rules of our court.
Pursuant to the Rules of the United States Court of Federal Claims (RCFC),
plaintiff is required to include the file number in the case caption. RCFC lO(a).
Filings must also include the judge's name. RCFC 5.5(g). As this motion was dated
November 21, 2015, two days before the Clerk's office received his complaint,
plaintiffs failure to properly caption the complaint is reasonable. He could not have
known to which judge his case was assigned or his file number.

       Additionally, while Mr. Merrill's signature on this motion is unconventional
and involves his fingerprint and a string of illegible characters, we have already
treated that same demarcation as a signature for purposes of filing plaintiffs
complaint. See Compl. at 31. Mister Merrill appears to consistently use that mark
as his signature. See Compl. 34, 57, 91. As such, the court will consider this mark
as his signature for purposes of satisfying RCFC 11 and 83.l(c)(2).

      Plaintiff is also required to provide proof of service of written motions on
every party. RCFC 5(a)(l)(D). Plaintiffs failure to serve his motion on Mr. Upton,
the Department of Justice attorney assigned to this matter, is excusable. Mister
Upton had not entered his appearance in the case until December 3, thirteen days
after this motion was dated. The Clerk's office is directed to send a copy of Mr.
Merrill's motion to Mr. Upton.

       Mister Merrill also included with his motion three stamped envelopes
addressed to Hanes and Bartels, LLC; Catherine Anne Seal; and Shannon Moore.
Each one included a copy of his motion. Plaintiff may have intended the Clerk to
mail the envelopes and included them as proof of service. All that the Court needs
for proof of service, however, is a certificate of service explaining that plaintiff has
mailed such documents. See RCFC 5.3. Accordingly, the Clerk's office is directed to
return to Mr. Merrill the three envelopes he included with his motion. Plaintiff, as
a pro se litigant, may have been unfamiliar with the rules of our Court. He should
acquaint himself with our rules, located at http://www.uscfc.uscourts.gov/rules-and-
forms.

      Taking into consideration Mr. Merrill's self-representation, the Court directs
the Clerk's office to file the document. The Court DENIES plaintiffs motion.
Neither the Fourth Judicial District Court of the state of Colorado nor Wells Fargo
are parties to this matter. This court has jurisdiction over non-tort claims for
money damages against the federal government. 28 U.S.C. § 1491. Parties other
than the United States government can become parties to lawsuits in our court only
through their consent, either by bringing an action as a plaintiff or intervening in a
case. Since neither party named in plaintiffs motion is a party to this proceeding,
the motion seeks an injunction that this court is powerless to issue.

IT IS SO ORDERED.




                                         -2-